Citation Nr: 1812553	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  08-29 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to April 1970.  The Veteran also had two weeks of active duty for training (ACDUTRA) beginning in June 1969.  He had a prior period of inactive duty training (INACDUTRA) in 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veteran Affairs (VA) Reno Regional Office (RO) in Nevada.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2017.  A transcript of the hearing is of record. The Veteran also had a hearing before a Decision Review Officer in May 2009.

In June 2017, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is needed to further develop the record.

At his March 2017 Board hearing the Veteran testified that he had underwent an audiogram at the VA within the last year and that he was also signed up to begin mental health treatment at the VA Medical Center in Reno.  On remand, the Veteran's VA treatment records should be obtained.

The Veteran also testified he had been undergoing private counseling for PTSD until approximately three months prior with K.R..  The Veteran should be provided a release form to allow the VA to obtain those records on his behalf.

Also, given the addition of new evidence since the Veteran's 2008 audiological examination and his 2011 mental health examination, the Board finds that new VA opinions are needed.

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

New evidence submitted by the Veteran includes a letter the Veteran has identified as being authored by Dr. H.L., his family doctor, and dated in September 1970.  That letter states that the Veteran's hearing loss, tinnitus, and PTSD are a result of his service during Vietnam.  

He has also submitted letters dated in October 2007, July 2011, and May 2012 identified as being authored by Dr. M.N. that offer the opinion that the Veteran's hearing loss, tinnitus, and PTSD are due to his service. 

Also added to the Veteran's claims file is an October 2007 audiological report diagnosing the Veteran with severe sensorineural hearing loss related to noise exposure in service.

Finally, December 2007 Social Security disability assessments and a November 2007 letter from the Veteran's therapist were added to the record.

With respect to the Veteran's own statements and his service history, the Board notes the following background.

At his March 2017 Board hearing the Veteran testified that he served on the U.S.S. Hubbard for four months, during which time the ship engaged in combat operations in Vietnam and he was injured in an explosion when a shell on a five-inch gun went off prematurely when he was only a few feet away.  He reported he injured his upper torso, broke his left arm, had a cast on his hand, and injured his eye.

The Veteran's service personnel records reflect that he served 14 days on ACDUTRA aboard the U.S.S. Hubbard beginning in June 1969.  He later reported for active duty at the U.S. Navy Training Center in San Diego, California in November 1969.  He was then assigned to the U.S.S. Guide and was found to be on unauthorized absence from the U.S.S. Guide beginning in January 1970.  He underwent a neuropsychiatric evaluation in February 1970 that recommended he be processed for an unsuitable discharge because of immature personality.  In March 1960 he was diagnosed with passive aggressive personality.  He was separated from service in April 1970.  

The Veteran's health record was noted to be lost while in transit to the U.S.S. Guide.  Medical records after that date do not indicate any treatment for injuries incurred in an explosion.  Clinical evaluation at the time of his separation was noted to be normal with the exception of his psychiatric condition.  At his April 1970 separation examination the Veteran's audiological examination showed pure tone thresholds in the right ear of 15 decibels at 500 Hertz; 10 decibels at 1000, 2000, and 3000 Hertz; and 5 decibels at 4000 Hertz and in the left ear of 20 decibels at 500 Hertz; 5 decibels at 1000, 2000, and 3000 Hertz; and 10 decibels at 4000 Hertz.  At his November 1968 entrance examination he was given only a whisper test at which he scored 15/15.

The American Psychiatric Association added PTSD to the third edition of its Diagnostic and Statistical Manual of Mental Disorders in 1980.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims folder a ship's history for the U.S.S. Hubbard in 1969 that includes dates of service in the waters off of Vietnam.

2. Obtain and associate with the Veteran's claims file his VA treatment records.

3. Request that the Veteran submit relevant private treatment records, including private psychological treatment records with K.R., or complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain these records.

4. Arrange for the Veteran to undergo a VA mental health examination.  For all acquired mental health conditions diagnosed, the examiner should opine whether the condition either onset in or was caused by the Veteran's service.

The entire claims file should be reviewed by the examiner, including the opinions by the Veteran's private doctors.  A full rationale should be offered for all opinions expressed.

5. Arrange for the Veteran to undergo a VA audiological examination.  The examiner should opine whether the Veteran has current hearing loss that onset in or was caused by the Veteran's service.

The entire claims file should be reviewed by the examiner, including the opinions by the Veteran's private doctors and the Veteran's separation audiological examination.  A full rationale should be offered for all opinions expressed.

6. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




